DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title of the invention to make it more descriptive (see amendment of 1/12/2021) is accepted and hereby entered.  

Claim Rejections - 35 USC § 112
In view of the claim amendments, the 35 USC 112, 2nd paragraph rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Hara (US 2014/0111944), hereinafter Hara, in view of Waffenschmidt (US 2003/0030533) of prior record, hereinafter Waffenschmidt, further in view of IDS reference Zhou (US 2014/0319673), hereinafter Zhou; and still further in view of Kim (US 2013/0020726), hereinafter Kim.

Regarding claim 10, Hara (refer to Figures 9-11) teaches a power module decomposed into plural areas, comprising 
at least one power die (any one of Qa, Qb, Qc and Qd, which correspond to Q1, Q2, Q3, Q4, respectively – see para 63; also note that para 30 describes Q1-Q6 maybe power semiconductor devices; also see par a34) embedded in a multilayer structure (12, comprising 12A and 12B, described as “multilayer boards” in para 62) in one of the 
the multilayer structure (12) being an assembly of an electrically non-conductive and thermally conductive base layer (base layer forming the electrically non-conductive base part of 12; see para 62 – also see para 31 for more details) and at least two sub-modules (121-124, not labelled in Figure 9 but labelled in Figure 3; also see para 60 and 31), each sub-module being formed of isolation and conductor layers (para 31);
at least one capacitor (para 81 describes any one or more of Qa-Qd may be a “capacitor”, except the one that is the at least one power die) embedded in a different one of the plural areas (as explained above, each of the plural areas corresponding to Qa, Qb, Qc and Qd is distinct) from the at least one power die (i.e. any one of Qa, Qb, Qc and Qd), in the multilayer structure (para 34, 1st sentence), the at least one capacitor being connected between a top layer of a top one of the at least two sub-modules (such as 121, not labelled in Figure 9 but shown in Figure 3) and bottom layer (such as 124, not labelled in Figure 9 but shown in Figure 3) of a bottom one of the at least two sub-modules (best seen by comparing labels of Figure 3 with that of corresponding layers 121-124 not labelled in Figure 9); 
at least one driving circuit of the at least one power die disposed on a surface of the multilayer structure or embedded completely or partially in the multilayer structure (para 64), 
Hara does not provide details about functionality of the at least one capacitor and as such does not teach that the said at least one capacitor has a functionality “for decoupling an electric power supply to the at least one power die”. Waffenschmidt 
Although Hara teaches liquid cooling of conductors (para 82 describers 14 may include a cooler with a fluid such as “liquid coolant”), Hara does not clearly teach that the said cooled conductor is a “busbar provided in the area where the at least one power die is provided to cool the at least one power die and supply electric power to the at least one power die”. Zhou (refer to Figures 2-3) teaches a power module having at least one power die (comprising 21, para 39), further teaching fluid cooling (para 58) implemented in a configuration such that cooling is closest (and hence most effective for) the part of the structure comprising the at least one power die (21) and the structure cooled is a busbar (23, 24 or 25 – see para 46) that is supplying electric power to the at least one power die (para 55 describes that 21 is “electrically and thermally connected to” the bus bar). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Hara so that the said cooled conductor is a “busbar provided in the area where the at least one power die is provided to cool the at least one power die and supply electric power to the at least one power die”.  The ordinary artisan would have been motivated to modify Hara for at least the 

Regarding claim 11, Hara (refer to Figures 9-11) teaches the power module according to claim 10, wherein the power module may further comprise an inductor (para 81 describes any one or more of Qa-Qd may be an “inductor”) embedded in the multilayer structure (para 34, 1st sentence). 
	Still further, although Hara teaches that the multilayer structure (12 described as a “multilayer board” that can including “printed wiring board” in para 31) is an assembly of an electrically non-conductive base layer (para 31), Hara does not teach that the base layer is also “thermally conductive”.  Kim (US 2013/0020726) teaches a power module (para 118), wherein the board used is known to empoly a material like AlN (para 119) that has inherent property of not only being electrically insulating but is also thermally conductive compared to typical epoxy used in boards. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Hara so that the base layer is also “thermally conductive”.  The ordinary artisan would have been motivated to modify Hara for at least the purpose of enhancing cooling of a high high heat producing module like a power module by using a more expensive material (para 120 of Kim) with the higher thermal conductivity aiding heat spreading and dissipation. 

.

Response to Arguments
Applicant’s arguments with respect to base claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the argument that Hara does not teach “the at least one capacitor is connected between a top layer of a top one of the at least two sub-modules and bottom one of the at least two sub-modules” (see page 7, 3rd paragraph) must be addressed. Since this is a newly added limitation, it has been addressed in the revised rejection of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.